NO. 12-13-00226-CR

                        IN THE COURT OF APPEALS

           TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS

RAMON RAMOS,                                      §             APPEAL FROM THE 114TH
APPELLANT

V.                                                §            JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                         §             SMITH COUNTY, TEXAS

                                    MEMORANDUM OPINION
                                        PER CURIAM
       After pleading guilty, Appellant was convicted of aggravated assault against a public servant
in fourteen cases. Sentence was imposed on July 18, 2006, and Appellant filed an untimely notice of
appeal from each conviction on December 5, 2007.               We dismissed the appeals for want of
jurisdiction1 and issued our mandate on March 19, 2008.
       Since February 20, 2013, Appellant has filed a number of motions in the trial court pertaining
to one of the fourteen convictions (trial court cause number 114-1467-06). On June 18, 2013,
Appellant filed a document entitled “Notice of Appeal,” which the trial court construed as a request
for permission to appeal and denied it by written order signed on June 27, 2013. Appellant filed a
notice of appeal expressing his intent to appeal that order.
       On July 19, 2013, we notified Appellant, through his counsel, that the information received in
this appeal does not include a final judgment or other appealable order. See TEX. R. APP. P. 37.2.


       1
           See Ramos v. State, Nos. 12-07-00435-CR, 12-07-00436-CR, 12-07-00437-CR, 12-07-00438-CR,
12-07-00439-CR, 12-07-00440-CR, 12-07-00441-CR, 12-07-00442-CR, 12-07-00443-CR, 12-07-00444-CR,
12-07-00445-CR, 12-07-00446-CR, 12-07-00447-CR, 12-07-00448-CR, 2007 WL 4248027 (Tex. App.–Tyler Dec. 5,
2007, no pet.).
Appellant was further notified that the appeal would be dismissed unless the district clerk’s record
was amended, on or before August 19, 2013, to show the jurisdiction of this court. Counsel promptly
responded that he agrees this court does not have jurisdiction of the appeal. Accordingly, the appeal
is dismissed for want of jurisdiction.
Opinion delivered July 31, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                (DO NOT PUBLISH)
                                                                2
                                  COURT OF APPEALS
      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                           JUDGMENT

                                             JULY 31, 2013


                                         NO. 12-13-00226-CR


                                        RAMON RAMOS,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee

                           Appeal from the 114th Judicial District Court
                         of Smith County, Texas. (Tr.Ct.No. 114-1467-06)

                       THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this court that this court is without jurisdiction of the appeal, and
that the appeal should be dismissed.
                       It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                       By per curiam opinion.
                       Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                      3